DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

The object to Drawings is withdrawn in light of the Applicant’s submission of replacement sheet for the Figure 1.
Applicant’s arguments in the Remarks filed on 01/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Coglitore et al (US 2016/0028846) in view of Kiyohara (US 2011/0072084).
Regarding claim 1, Coglitore discloses a method for distributing a streaming media resource, comprising:
receiving, by a pull-stream edge node, a resource acquisition request directed to a target streaming media resource sent by a pull-stream client terminal (Figure 1 for residential cache application 106 of a second user device as “a pull-stream edge node” and requester device 128 as “a pull-stream client terminal”; and ¶ [0025] and ¶ [0040] for the residential cache application 106 receives an access request of streaming content item 108 from the requester device 128);
sending, by the pull-stream edge node, a pull-stream query request to a central scheduling system if the target streaming media resource is un-stored at the pull-stream edge node, and receiving a query result fed back by the central scheduling system; wherein the pull-stream query request comprises a resource identifier of the target streaming media resource, the query result indicates a target push-stream edge node that stores the target streaming media resource or a target pull-stream edge node that 
obtaining, by the pull-stream edge node, the target streaming media resource from the target push-stream edge node or the target pull-stream edge node indicated by the query result, and providing the obtained target streaming media resource to the pull-stream client terminal (¶ [0036]-[0040], ¶ [0048]-[0049] and ¶ 0092] for obtaining a full copy of requested content item according to the indicated option to be provided to the user device).
Coglitore is silent about the query request comprises node information, the node information of the edge node comprises a name, an IP address, and an area of the edge node.
Kiyohara discloses a system for exchanging a plurality of contents between a plurality of nodes includes management server SM, input server ST and a plurality of edge server in bases of groups of node devices (Figures 3 and 6). Kiyohara discloses edge server sends a content query request to the input server ST if the target content is un-stored at the edge server, the content query request comprises an identifier of the target content and node information of the edge node, the node information of the edge 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore system with the teaching of Kiyohara about sending a content query request to a central scheduling with edge node information, so to quickly identify edge node requestor to provide the target content in manner of a quick response time.

Regarding claim 2, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 1. The combined system further discloses feeding back, if the target streaming media resource is stored at the pull-stream edge node, the target streaming media resource to the pull-stream client terminal (taught by Coglitore; ¶ [0033] and ¶ [0040]; and taught by Kiyohara; ¶ [0083]-[0086] and ¶ [0095]).

Regarding claim 3, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 1. The combined system further discloses when the pull-stream edge node obtains the target streaming media resource, the method further comprises: storing locally, by the pull-stream edge node, the target streaming media resource, and feeding back a resource identifier of the target streaming media resource and node information of the pull-stream edge node to the central scheduling system (taught by Coglitore; ¶ [0043]-[0046]; and taught by Kiyohara; ¶ [0060], ¶ [0095], ¶ [0106] and ¶ [0111]).



Regarding claim 6, Coglitore discloses a method for distributing a streaming media resource, comprising:
storing, by a push-stream edge node, when receiving a push-stream request sent by a push-stream client terminal, the streaming media resource directed to by the push-stream request, and uploading a resource identifier of the streaming media resource and own node information of the push-stream edge node to a central scheduling system, so that when receiving a pull-stream query request sent by a pull-stream edge node, the central scheduling system feeds back the node information of the push-stream edge node to the pull-stream edge node (Figures 1-2 for cache application 106, 218 and 240 as “a push-stream edge node” and “pull-stream edge node” and server engine of social networking system as “central scheduling system”; ¶ [0016], ¶ [0024]-[0029] for storing full copy of content item at cache applications and uploading content item and network representation to social network system; and ¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052] for a cache application sends a content request to a server engine 124 keeping track of multiple residential cache applications 
feeding back, by the push-stream edge node, when receiving the pull-stream request that directs to the streaming media resource and is sent by the pull-stream edge node, the streaming media resource to the pull-stream edge node (¶ [0025] and ¶ [0051]-[0052]).
Coglitore is silent about the query request comprises node information, the node information of the edge node comprises a name, an IP address, and an area of the edge node.
Kiyohara discloses a system for exchanging a plurality of contents between a plurality of nodes includes management server SM, input server ST and a plurality of edge server in bases of groups of node devices (Figures 3 and 6). Kiyohara discloses edge server sends a content query request to the input server ST if the target content is un-stored at the edge server, the content query request comprises an identifier of the target content and node information of the edge node, the node information of the edge node comprises a name, an IP address, and an area of the edge node (Figure 4-5; ¶ [0039], ¶ [0094]-[0096], ¶ [0106]-[0111], ¶ [0139] and ¶ [0145]-[0146]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore system with the teaching of Kiyohara about sending a content query request to a central scheduling with edge node information, so to quickly identify edge node requestor to provide the target content in manner of a quick response time.

Regarding claim 7, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein the pull-stream edge node is configured to receive a resource acquisition request sent by a pull-stream client terminal (taught by Coglitore; ¶ [0025] and ¶ [0040]; and taught by Kiyohara; ¶ [0054] and ¶ [0066]-[0067]), and obtain node information of a push-stream edge node corresponding to the resource acquisition request from the central scheduling system (taught by Coglitore; ¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052]; and taught by Kiyohara; ¶ [0083]-[0086]).

	Regarding claim 9, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 1. The combined system further discloses receiving, by the central scheduling system, when a push-stream edge node receives a push-stream request sent by a push-stream client terminal, push-stream information uploaded by the push-stream edge node, the push-stream information including a resource identifier of the streaming media resource directed to by the push-stream request and node information of the push-stream edge node (taught by Coglitore; ¶ [0016] and ¶ [0024]-[0029]; and taught by Kiyohara; ¶ [0054]-[0058], ¶ [0066] and ¶ [0095]-[0096]); and receiving, by the central scheduling system, the pull-stream query request that directs to the target streaming media resource and is sent by the pull-stream edge node, and feeding back a query result to the pull-stream edge node (taught by Coglitore; ¶ [0033]-[0034], ¶ [0037]-[0039] and ¶ [0052]; and taught by Kiyohara; ¶ [0059], ¶ [0067] and ¶ [0111]).

Regarding claim 10, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 9. The combined system further discloses receiving and storing locally, by the central scheduling system, when the pull-stream edge node stores the target streaming media resource, a resource identifier of the target streaming media resource and node information of the pull-stream edge node sent by the pull-stream edge node (taught by Coglitore; Figures 2-3; ¶ [0041]-[0043], ¶ [0063]-[0064] and ¶ [0070]; and taught by Kiyohara; ¶ [0060], ¶ [0105]-[0106] and ¶ [0168]).

Regarding claim 11, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 9. The combined system further discloses wherein the central scheduling system feeding back the query result to the pull-stream edge node comprises: querying, by the central scheduling system, the pull-stream edge node and/or the push-stream edge node that currently stores the target streaming media resource, and determining a target pull-stream edge node or a target push-stream edge node matching with the pull-stream edge node that sends the pull-stream query request among the pull-stream edge node and/or the push-stream edge node determined based on the query result, wherein an optimal transmission path is formed between the determined target pull-stream edge node or the target push-stream edge node and the pull-stream edge node that sends the pull-stream query request; and feeding back, by the central scheduling system, node information of the determined target pull-stream edge node or node information of the determined target push-stream edge node to the 

Regarding claim 13, Coglitore discloses a system for distributing a streaming media resource, comprising:
a source node; a level 2 cache node (Figures 1-2); 
a push-stream edge node containing same configuration information as the source node and being configured to: store, when receiving a push-stream request sent by a push-stream client terminal, the streaming media resource directed to by the push-stream request, and upload a resource identifier of the streaming media resource and own node information of the push-stream edge node to a central scheduling system (¶ [0016], ¶ [0024]-[0029], ¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052]);
a central scheduling system (server engine of social networking system) configured to receive push-stream information uploaded by the push-stream edge node, wherein the push-stream information includes a resource identifier of a streaming media resource directed to by the push-stream request and node information of the push-stream edge node (¶ [0016], ¶ [0024]-[0029], ¶ [0033]-[0034], ¶ [0037]-[0039], ¶ [0043]-[0046] and ¶ [0052]); and
a pull-stream edge node containing same configuration information as the level 2 cache node and being configured to: receive a resource acquisition request directed to a target streaming media resource sent by a pull-stream client terminal (¶ [0025] and ¶ [0040]), send a pull-stream query request to the central scheduling system, and receive a query result fed back by the central scheduling system, wherein the query result 
Coglitore is silent about the query request comprises node information, the node information of the edge node comprises a name, an IP address, and an area of the edge node.
Kiyohara discloses a system for exchanging a plurality of contents between a plurality of nodes includes management server SM, input server ST and a plurality of edge server in bases of groups of node devices (Figures 3 and 6). Kiyohara discloses edge server sends a content query request to the input server ST if the target content is un-stored at the edge server, the content query request comprises an identifier of the target content and node information of the edge node, the node information of the edge node comprises a name, an IP address, and an area of the edge node (Figure 4-5; ¶ [0039], ¶ [0094]-[0096], ¶ [0106]-[0111], ¶ [0139] and ¶ [0145]-[0146]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Coglitore system with the teaching of Kiyohara about sending a content query request to a central scheduling with edge node information, so to quickly identify edge node requestor to provide the target content in manner of a quick response time.

Regarding claim 14, Coglitore in view of Kiyohara discloses the system as discussed in the rejection of claim 13. The combined system further discloses wherein the push-stream edge node is further configured to feed back, when receiving the pull-stream request that directs to the streaming media resource and is sent by the pull-stream edge node, the streaming media resource to the pull-stream edge node (taught by Coglitore; ¶ [0025] and ¶ [0051]-[0052]; taught by Kiyahara; ¶ [0069]-[0081]).

Regarding claim 15, all limitations of claim 15 are analyzed and rejected corresponding to claim 2.

Regarding claim 16, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 13. The combined system further discloses wherein when obtaining the target streaming media resource, the pull-stream edge node is further configured to store locally the target streaming media resource, and feeding back a resource identifier of the target streaming media resource and node information of the pull-stream edge node to the central scheduling system, if later a new stream edge node wants to obtain the target streaming media resource, the pull-stream edge node that stores the target streaming media resource serves as a level 2 cache node to provide the target streaming media resource to a new pull-stream edge node (taught by Coglitore; ¶ [0043]-[0046]; and taught by Kiyohara; ¶ [0060], ¶ [0069]-[0081], ¶ [0095], ¶ [0106] and ¶ [0111]).



Regarding claim 20, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the central scheduling system further comprises a pull-stream query interface, the pull-stream query interface receives the pull-stream query request sent by the pull-stream edge node, and feeds back the corresponding query result to the pull-stream edge node by the pull-stream query interface (taught by Coglitore; ¶ [0033]-[0039] and ¶ [0052]; and taught by Kiyohara; Figures 3 and 5).

Regarding claim 21, Coglitore in view of Kiyohara discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein after the push-stream edge node receives the push-stream request, the streaming media resource directed to by the push-stream request is locally stored, and the streaming media resource is not pushed to a source node (taught by Coglitore; ¶ [0014]-[0015], ¶ [0027]-[0029] and ¶ [0062]-[0063]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421